Title: From Thomas Jefferson to William Randolph, [ca. June] 1776
From: Jefferson, Thomas
To: Randolph, William


                    
                        Dear Sir
                        Philadelphia [ca. June] 1776
                    
                    Your’s of August I received in this place, that of Nov. 24th. is just now come to hand; the one of October I imagine has miscarried.  On receiving the first of these, I proposed to have spoken to the gentleman you mention, as I was then about to return to my own country and had expectations of seeing him. I knew him to be just and good; but I knew at the same time that for some cause or other he was somewhat displeased. I therefore thought it better not to trust to the cold intercession of a letter, but to defer doing any thing till I could see him, and personally press on him those considerations which I was assured would have weight with him. However when I returned home, which was in January, I heard he was very ill, and so he continued till March, at which time I was taken sick myself and detained by that till my duty again called me to this place. As it will now be some time before I can see him I have written to him on the subject. Whether he will be able to procure any channel of remittance is what I cannot say, as I know not at this moment by what possible means I shall convey this letter to you. I am extremely concerned at the difficulties under which you are thrown by the stoppage of trade. I know not the particular situation of Maryland where your mercantile connections were; but if it be the same with that of Virginia, I can easily conceive their remittances to have been inconsiderable. With us they have been so of necessity; for the crops of those who make tobacco, still lie in their warehouses, and the wheat of the farmers is rotting in their barns. It is my hope however that a day of justice will come to suffering individuals on both sides the water.
                    I heartily join with you in wishing you had chosen a residence among us. I should have found myself happy in your neighborhood. Our interior situation is to me most agreeable, as withdrawing me in a great measure from the noise and bustle of the world. It’s remoteness from the seat of war, which you mention as conferring security, we do not however consider in that point of view. Our idea is that every place is secure except those which lie immediately on the water edge; and these we are prepared to give up. But I can easily conceive the situation of a farmer, depending on none but the soil and seasons, preferable to the precarious tho’ more enlarged prospects of trade.
                    The death of my mother you have probably not heard of. This happened on the last day of March after an illness of not more than an hour. We suppose it to have been apoplectic. Be pleased to tender my affectionate wishes to Mrs. Randolph and my unknown cousins, of whom some I suppose must now have nearly attained years of maturity. I hope no dissentions between the bodies politic of which we happen to be members will ever interfere with the ties of relation.  Tho’ most heartily engaged in the quarrel on my part from a sense of the most unprovoked injuries, I retain the same affection for individuals which nature or knowledge of their merit calls for.
                